Citation Nr: 1228903	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-38 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a cardiovascular disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for an acquired psychiatric disorder to include a bipolar disorder.  

6.  Entitlement to service connection for neck disability.

7.  Whether new and material evidence has been received to reopen a claim seeking service connection for a bilateral knee disability.

8.  Whether new and material evidence has been received to reopen a claim seeking service connection for bronchitis.

9.  Whether new and material evidence has been received to reopen a claim seeking service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1983.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Philadelphia, Pennsylvania, and Chicago, Illinois Department of Veterans Affairs (VA) Regional Offices (RO).  The case was certified to the Board by the Chicago RO. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In successive substantive appeals filed in December 2007, July 2011 and December 2011, the Veteran requested an opportunity to testify at a hearing before the Board in relation to all the claims currently on appeal.  A hearing was most recently scheduled for June 26, 2012.  On June 25, 2012, the Veteran's attorney informed the Chicago RO that the Veteran would be unable to report for the hearing as he was hospitalized.  The appellant's counsel expressed a desire to reschedule the hearing.  As hospitalization of the Veteran constitutes good cause for missing the hearing, rescheduling is appropriate.  38 C.F.R. § 20.704 (2011).  Hence, the RO must schedule a new hearing on their video conference hearing docket.  38 C.F.R. §§ 20.700, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Chicago, Illinois RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


